[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AFFIDAVIT
STATE OF NEW YORK COUNTY OF NEW YORK
We James Metz and Kathleen Metz, being duly sworn depose and state:
1. We are over the age of eighteen years- old and make this affidavit of our own personal knowledge. CT Page 8946
2. We submit this affidavit in support of our motion to dismiss this case as against us.
3. We are both residents of the State and City of New York we have resided there in excess of two years.
4. We have filed, New York State and New York City income tax returns for 1988, 1989. 1990 will also be filed there but is presently on extension.
5. We do not own any real property in Connecticut, nor do we own any personal property in Connecticut, nor do we own any stock in Connecticut with the exception of certain shares which were long ago pledged to the Plaintiff as collateral for one of these loans.
6. We did at one time maintain a bank account in Connecticut with a minimal balance in it which the Plaintiff has also seized.
7. All of the corporations listed on the Plaintiff's schedule A, attached to its complaint, are New York corporations all of which are headquartered in New York. The stock shares are all located in New York. None of those corporations transact any business in Connecticut.
8. The only address which can be considered, our abode is our New York City address. We do receive mail at various other addresses, including Florida, Connecticut, and at least three New York addresses. However, our abode is New York City and it is the address at which we spend the majority of our time at one location.
9. The Connecticut address at which the Plaintiff purports to have made service is owned by a New York corporation called Huntington  Kildare, Inc. We do not own any stock in that corporation. That company has numerous, diverse and extensive holdings, both in real estate and of a business nature. The Plaintiff is fully aware of these facts.
10. We do not transact any business in Connecticut, do not maintain an office or place of business in Connecticut we don to advertise a business or solicit or procure business in Connecticut. We have not performed any services in Connecticut. Further we do not own an interest in any company that does any of the foregoing in Connecticut either.
11. Accordingly, we have virtually no contact with the State of Connecticut other than occasionally staying at the Sharon, Connecticut property at the invitation and behest of Huntington  Kildare, CT Page 8947 Inc.
12. It is not the abode of either Defendant.
WHEREFORE, we respectfully request that this action be dismissed as against bus and that any and all prejudgment remedy orders issued to date be dissolve.
James T. Metz Kathleen Metz
Subscribed and sworn to before me on 11-8-91.
Alicia H. Metz Notary Public/Commissioner of Superior Court
Therefore, the motion to dismiss for lack of personal jurisdiction is denied as to the defendant James T. Metz, Jr.; but, the matter is continued to allow the plaintiff to pursue a request for an evidentiary hearing to establish jurisdiction over the defendant, Kathleen Metz.
NIGRO, J.